Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/562,225 filed on September 5, 2019. Claims 1-20 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16562222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because after a cursory inspection of the claims a person of ordinary skill in the art would understand that these two inventions are obvious variant of each other. In particular the instant application is directed to using AI for .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shulkin (US 2018/0357535) in view of Monteleone (US 2015/0347038).
Regarding claim 1, Shulkin teaches a data storage device, comprising:
one or more storage media components [Non-Volatile Memory 226 on FIG. 2];
a controller configured to store data into and retrieve data from the one or more storage media components according to commands received in the data storage device [Controller 224 on FIG. 2; wherein controller 222 may enable the host system 102 to write to and read from the non-volatile memory 226, and perform other functionalities related to maintenance or operation of the data storage device 104 (¶0034)]; and
an artificial neural network [the endurance prediction system may process the data according to a machine learning algorithm, such as a neural network; ¶0015] configured to receive, as input and as a function of time, operating parameters indicative a data access pattern [to determine correlations between measured characteristics of blocks 228 within data storage devices 104 and future endurance metrics of the blocks 228, by application of a machine learning algorithm to data collected regarding the blocks 228 at least two points in time; wherein block-level characteristics may include temperature information of the block 228 (e.g., including current temperature or historical temperature values), a current number of reads or writes to the block, etc.; ¶0040], and generate, based on the input, a prediction to determine an optimized operation for wear leveling in the one or more storage media components [the endurance prediction system 110 can return the predicted block endurances to the host systems 102, which may be stored for use by a controller 222 of the data storage device 104 including the relevant blocks 228; wherein the data storage devices 104 (e.g., a controller 222 within each device 104) can apply block-level operating parameters for the device 104 using the predicted endurance metric of each block 228 within the device 104; wherein  e.g., a user may be able to select “performance" parameters to increase write speed to high endurance blocks (e.g., of a top tier block class) relative to other blocks, to select "longevity" parameters to distribute additional writes to high endurance blocks relative to other blocks, or to select "balanced" parameters combining aspects of the performance and longevity parameters; or utilize less aggress write parameters to reduce wear on such blocks; ¶0050-51]; 
wherein the controller is configured to perform the optimized operation for wear leveling based on the prediction [to modify operation of the device 104 based on the predicted block endurances; ¶0050-52].
Shulkin, however, does not explicitly teach an address map configured to map between logical addresses specified in the commands received in the data storage device, and physical addresses of memory cells in the one or more storage media components.
Monteleone, when addressing issues related to wear leveling operations [abstract], teaches an address map configured to map between logical addresses specified in the commands received in the data storage device, and physical addresses of memory cells in the one or more storage media components [the memory 120 may be configured to perform operations ( e.g., read operations, write operations, or wear leveling operations) in response to received memory commands and/or addresses provided by the host 110 (¶0015); wherein the array 330 may include an address map 332 that includes information specifying the relationship between logical addresses of the array 330 and physical addresses of the array 330 (¶0026-30)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an address map for storing and managing the relationships between logical and physical addresses as disclosed in Monteleone. The combination would have be obvious because a person of ordinary skill in the art would to apply the known technique of address mapping to a memory system resulting in the efficient management of the address relationships.
16 and 19; these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shulkin (US 2018/0357535) in view of Monteleone (US 2015/0347038) and further in view of Maass (Networks of spiking neurons: The third generation of neural network models, 1997).
Regarding claim 2, Shulkin/Monteleone explicitly teach all the claim limitations except for the data storage device of claim 1, wherein the artificial neural network includes a spiking neural network.
Maass, when disclosing the state of the art on artificial neural networks, teaches wherein the artificial neural network includes a spiking neural network [networks of spiking neurons are, with regard to the number of neurons that are needed, computationally more powerful than these other neural network models; abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a spiking neural network as the implementation for the NN for the system of Shulkin/Monteleone. The combination would have be obvious because a person of ordinary skill in the art would know that networks of spiking neurons are, with regard to the number of neurons that are needed, computationally more powerful than these other neural network models.
Regarding 3, Shulkin/Monteleone/Maass teach the data storage device of claim 2, wherein the artificial neural network is configured to receive write activities in the commands [a current number of reads or writes to the block; ¶0040] and identify logical address groups having write operations correlated in time [the endurance .
That is, the system of Shulkin/Monteleone/Maass classify (i.e. groups) each block (i.e. logical address groups) into different classes [¶0045 on Shulkin] based on current metrics like write count and frequency [dynamically determine block-level operating parameters; ¶0052 on Shulkin]
Regarding claim 4, Shulkin/Monteleone/Maass teach the data storage device of claim 3, herein the optimized operation for wear leveling includes combining wear leveling operations with predicted write operations [blocks should receive fewer writes relative to other block classes, or utilize less aggress write parameters to reduce wear on such blocks; ¶0051 on Shulkin].
Regarding claim 5, Shulkin/Monteleone/Maass teach the data storage device of claim 2, wherein the prediction includes a write indicator of data stored in a candidate memory region for wear leveling [to track a number of write operations performed on each block of an array associated with the memory 120; ¶0018 on Monteleone].
Regarding claim 6, Shulkin/Monteleone/Maass teach the data storage device of claim 5, wherein when wear leveling is applied to the candidate memory region, data in the candidate region is copied to an alternative memory region [the memory .
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulkin (US 2018/0357535) in view of Monteleone (US 2015/0347038) and further in view of Maass (Networks of spiking neurons: The third generation of neural network models, 1997) and still further in view of Chang ("On efficient wear leveling for large-scale flash-memory storage systems." 2007).
Regarding claim 7, Shulkin/Monteleone/Maass explicitly teach all the claim limitations except for the data storage device of claim 6, wherein the alternative memory region is selected to have wearing higher than the candidate memory region.
Chang, when addressing issues relating to wear leveling, teaches wherein the alternative memory region is selected to have wearing higher than the candidate memory region [cold data should be moved away from young blocks and, conversely, old blocks should start storing cold data; thus to migrate cold data from young blocks to old blocks is a good idea; cold-data migration on Section 2.1 Basic Principles, p.2].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to copy/swap cold data to old blocks (i.e. with higher wearing) as disclosed in Chang. The combination would have be obvious because a person of ordinary skill in the art would know that to migrate cold data from young blocks (lower wearing) to old blocks (higher wearing) is a good idea [Section 2.1 Basic Principles, p.2 of Chang].
8, Shulkin/Monteleone/Maass/Chang teach the data storage device of claim 7, wherein the alternative memory region is selected based on a write frequency indicator of data stored in the candidate memory region for wear leveling [to write hot data occurs more frequently than to write cold data does, hot data could be circulated in some particular blocks (Section 2.1 Basic Principles, p.2 of Chang); and wherein predetermined operating parameters may specify a frequency of writes to a block class relative to other block classes (¶0051 on Shulkin)].

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and further amended to overcome the double patent rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ramon A. Mercado/Primary Examiner, Art Unit 2132